DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Apr 12, 2022 in response to the Non-Final Office Action mailed on Feb 14, 2022, regarding application number 16/534,960. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-14 and 16-17 is/are currently pending and has/have been examined.
Claim(s) 15 has/have been cancelled. 


Response to Amendment 
	The Amendment filed on Apr 12, 2022 has been entered. Applicant’s Remarks filed on Apr 12, 2022 have been considered as follows.
Based on the Amendments to the Abstract of the Specification, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, the 112(b) rejections have been withdrawn.
Based on the Amendments to the Claims, and Page(s) 7-11 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Von Waldkirch (US 2014/0208828, already of record).

Regarding Claim 1, Von Waldkirch teaches a sensor device (see Von Waldkirch: Abstract) comprising: 
a first pellistor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “sensing patch 2”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements); 
a second pellistor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “a second location 26”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements); 
a heater element (see Von Waldkirch: “pellistor-type measurement”, [0020]; [0018]-[0074]-[0084]; “heater 5”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements); 
a first temperature sensor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “first temperature sensor 9”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements); 
and a second temperature sensor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “second temperature sensor 25”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements), 
wherein the heater element and the first temperature sensor element are part of the first pellistor element and the heater element and the second temperature sensor element are part of the second pellistor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “heater 5 is advantageously arranged to heat not only the location of sensing patch 2 but also second location 26”, [0080]; Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements).

Regarding Claim 3, Von Waldkirch teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the first temperature sensor element and/or the second temperature sensor element comprise(s) a material selected from a thermistor material, an NTC material, a PTC material or a noble metal’ (see Von Waldkirch: “temperature sensor can be made of a thermocouple of said first and second metal… the first metal is tungsten and the second metal is platinum”, [0026]-[0027]; Platinum is a noble metal). 

Regarding Claim 4, Von Waldkirch teaches all the limitations as applied to Claim 3 and further teaches ‘wherein the noble metal comprises Pt’ (see Claim 3). 

Regarding Claim 6, Von Waldkirch teaches all the limitations as applied to Claim 1 and further teaches ‘further comprising a substrate carrying the first pellistor element and the second pellistor element’ (see Von Waldkirch: “It comprises a semiconductor substrate 1. A sensor material, whose electrical properties depend on the concentration of the analyte, is applied to substrate 1 in a sensing patch 2”, [0049]). 

Regarding Claim 7, Von Waldkirch teaches all the limitations as applied to Claim 6 and further teaches ‘further comprising a membrane arranged on the substrate, wherein the heater element is arranged in the membrane and/or wherein both the first temperature sensor element and the second temperature sensor element are arranged in or on the membrane’ (see Von Waldkirch: “Heater 5 and any other structures formed from the same material layer as heater 5… located in a silicon oxide layer (or other dielectric layer) 14 on membrane 13”, [0049]; “first temperature sensor 9 for measuring the temperature at the location of sensing patch 2 on membrane 13”, [0052]; it is noted that all structures are constructed on the same level and thus the second pellistor is also arranged on the membrane). 

Regarding Claim 8, Von Waldkirch teaches all the limitations as applied to Claim 7 and further teaches ‘wherein the first temperature sensor element and the second temperature sensor element are arranged in the same plane in or on the membrane’ (see Claim 7; see Von Waldkirch: Fig 4; it is noted that the construction described in the figures of Von Waldkirch are arranged on the same plane).

Regarding Claim 9, Von Waldkirch teaches all the limitations as applied to Claim 8 and further teaches ‘wherein the first and second temperature sensor elements are formed in an interlocking meander-like shape’ (see Von Waldkirch: [0058]; Fig 4; elements are in a meander-like path). 

Regarding Claim 12, Von Waldkirch teaches all the limitations as applied to Claim 7 and further teaches ‘wherein the membrane comprises silicon oxide and/or silicon nitride, and wherein the membrane at least partly encloses the heater element and/or the first and second temperature sensor elements’ (see Von Waldkirch: “Parts of the layers of batch 10 extend over an opening 12 or recess in semiconductor substrate 1 and form a membrane 13”, [0055]; “Batch 10 can further comprise a layer of silicon nitride”, [0057]; Fig 4; the examiner notes that the membrane 13 encloses (i.e. surrounds, as per the Claim Interpretation section from the Non-Final Office Action dated Feb 14, 2022) the elements of the pellistors). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Waldkirch (US 2014/0208828, already of record) in view of Scheffler et al (WO 2014/143175, already of record).

	Regarding Claim 2, Von Waldkirch teaches all the limitations as applied to Claim 1. Von Waldkirch teaches a catalyst (see Von Waldkirch: “patch of sensing material is used for two purposes… and as a catalyst in a calorimetric determination of the analyte (catalytic pellistor-type measurement)”, [0018]-[0020]; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements).
	Von Waldkirch does not explicitly teach ‘wherein the catalyst element is part of each of the first pellistor element and the second pellistor element’. 
	However, Scheffler teaches the analogous art of gas sensors (see Scheffler: Abstract). Scheffler teaches using sensors constructed as pellistors and also describes that, when using a pair of pellistors, the catalyst material can be constructed as an interdigitated immobilized layer such that the pair of pellistors can utilize the same catalyst material and location for sensing, stating that this provides the advantage of a greater amount of surveillance and surety to a test methodology used during sensing as the sensors can be alternated (see Scheffler: [138]; [169] ; Fig 6). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the catalyst of Von Waldkirch to be an interdigitated immobilized catalyst layer as described by Scheffler, because Scheffler teaches that the pair of pellistors can utilize the same catalyst material and location for sensing, stating that this provides the advantage of a greater amount of surveillance and surety to a test methodology used during sensing as the sensors can be alternated (see Scheffler: [138]; [169] ; Fig 6).

	Regarding Claim 11, Von Waldkirch teaches all the limitations as applied to Claim 1. Von Waldkirch teaches a catalyst on the membrane (see Von Waldkirch: “patch of sensing material is used for two purposes… and as a catalyst in a calorimetric determination of the analyte (catalytic pellistor-type measurement)”, [0018]-[0020]; “Heater 5 and any other structures formed from the same material layer as heater 5… located in a silicon oxide layer (or other dielectric layer) 14 on membrane 13”, [0049]; “first temperature sensor 9 for measuring the temperature at the location of sensing patch 2 on membrane 13”, [0052]; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements; it is further noted that all structures are constructed on the same level and thus the second pellistor is also arranged on the membrane)). 
	Von Waldkirch does not explicitly teach ‘wherein the catalyst element is part of each of the first pellistor element and the second pellistor element’. 
	However, Scheffler teaches the analogous art of gas sensors (see Scheffler: Abstract). Scheffler teaches using sensors constructed as pellistors and also describes that, when using a pair of pellistors, the catalyst material can be constructed as an interdigitated immobilized layer such that the pair of pellistors can utilize the same catalyst material and location for sensing, stating that this provides the advantage of a greater amount of surveillance and surety to a test methodology used during sensing as the sensors can be alternated (see Scheffler: [138]; [169] ; Fig 6). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the catalyst of Von Waldkirch to be an interdigitated immobilized catalyst layer as described by Scheffler, because Scheffler teaches that the pair of pellistors can utilize the same catalyst material and location for sensing, stating that this provides the advantage of a greater amount of surveillance and surety to a test methodology used during sensing as the sensors can be alternated (see Scheffler: [138]; [169] ; Fig 6).


Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Waldkirch (US 2014/0208828, already of record) in view of Van de Vyer et al (WO 95/10770, already of record).

	Regarding Claim 5, Von Waldkirch teaches all the limitations as applied to Claim 1. Von Waldkirch teaches the heater (see Claim 1).
	Von Waldkirch does not explicitly teach ‘wherein the heater element comprises a noble metal’. 
	However, Van de Vyer teaches the analogous art of gas sensors (see Van de Vyer: Abstract). Van de Vyer teaches using platinum (i.e. a noble metal) as the material for forming the heating element, stating that the material is advantageous because platinum is a chemically unreactive material (see Van de Vyer: Page 16, second full paragraph). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the heating element of Von Waldkirch to be formed from platinum as described by Van de Vyer, because Van de Vyer teaches that the material is advantageous because platinum is a chemically unreactive material (see Van de Vyer: Page 16, second full paragraph).

Regarding Claim 13, Von Waldkirch teaches all the limitations as applied to Claim 6. Von Waldkirch teaches the substrate being a semiconductor (see Von Waldkirch: [0049]).
	Von Waldkirch does not explicitly teach ‘wherein the substrate comprises silicon’. 
	However, Van de Vyer teaches the analogous art of gas sensors (see Van de Vyer: Abstract). Van de Vyer teaches making the substrate out of silicon using conventional semiconductor processing techniques (see Van de Vyer: Page 16, second full paragraph). The examiner notes that the use of conventional techniques to make a silicon semiconductor wafer would have provided the advantages of using well known and characterized techniques and materials for the construction of the device (see Van de Wyer: Page 8, final full paragraph).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the substrate of Von Waldkirch to comprise silicon as suggested by Van de Vyer, because Van de Vyer teaches making the substrate out of silicon using conventional semiconductor processing techniques, where the use of conventional techniques to make a silicon semiconductor wafer would have provided the advantages of using well known and characterized techniques and materials for the construction of the device (see Van de Wyer: Page 8, final full paragraph).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Waldkirch (US 2014/0208828, already of record).

Regarding Claim 10, Von Waldkirch teaches all the limitations as applied to Claim 7.  Von Waldkirch teaches the first and second temperature sensor elements in the same plane (see Von Waldkirch: Fig 4). 
Von Waldkirch does not explicitly describe ‘wherein the first and second temperature sensor elements are arranged in different planes in the membrane’.
However, based on the above teachings, where Von Waldkirch teaches both of the temperature elements, it would have been well within the skill of one of ordinary skill in the art to have arranged them (i.e. rearrangement) in any manner that would have been desirable, including making the temperature elements be arranged in different planes. The difference in arrangement would have still resulted in a device that would have performed similar to the device of Von Waldkirch, and, as such, one of skill in the art would easily envision the results of performing such a rearrangement. Further, the courts have held that a prima facie case of obviousness exists as to rearrangement of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI C).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the temperature sensors of Von Waldkirch to be constructed in any manner that would have been desirable, including making the temperature elements be arranged in different planes, as any difference in arrangement would have still resulted in a device that would have performed similar to the device of Von Waldkirch, and, as such, one of skill in the art would easily envision the results of performing such a rearrangement. 


Claim(s) 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Waldkirch (US 2014/0208828, already of record) in view of Nagarajan et al (A Linearizing Digitizer for Wheatstone Bridge Based Signal Conditioning of Resistive Sensors, IEEE Sensors Journal, 2017, Vol 17, pp. 1696-1705, already of record).

Regarding Claim 14, Von Waldkirch teaches a sensor device (see Von Waldkirch: Abstract) comprising: 
a first active pellistor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “sensing patch 2”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements); 
a first reference pellistor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “reference structure 27 at second location 26”, [0082]; “a second location 26”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements). 
Von Waldkirch does not teach ‘a second active pellistor element’, ‘a second reference pellistor element’ nor ‘wherein the first and second active pellistor elements and the first and second reference pellistor elements are connected with each other forming a Wheatstone Bridge’ nor ‘wherein the Wheatstone Bridge has a first connection point, a second connection point, a third connection point and a fourth connection point, wherein the first active pellistor element is arranged between the first and the second connection points, wherein the first reference pellistor element is arranged between the second and the third connection points, wherein the second active pellistor element is arranged between the third and the fourth connection points, wherein the second reference pellistor element is arranged between the first and the fourth connection points, wherein the first and the third connection points are configured for being connected to an electrical voltage, and wherein the second and fourth connection points are configured for being connected to a measurement device’. 
However, Nagarajan teaches art analogous to the field of sensors, particularly the use of Wheatstone bridges for resistive sensors (see Nagarajan: Abstract). Nagarajan teaches arrangements of Wheatstone bridges (i.e. electric circuits) including an arrangement where there are two sensors in the bridge, stating that this configuration is useful to provide two sensing elements of the same type to obtain the advantage of higher sensitivity in resistive gas sensors (see Nagarajan: Page 1696, left column, ‘Introduction’ section; Fig 1(b); annotated Fig 1(b) below; Page 1696, right column, ‘Introduction’ section, “VB is the excitation for the bridge”… “VoB will be a non-linear function of the measurand”). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Von Waldkirch to comprise two sensing elements each comprising a sensing pellistor element and a reference pellistor element arranged in a Wheastone bridge as suggested by Nagarajan, because Nagarajan teaches that this configuration is useful to obtain the advantage of higher sensitivity in resistive gas sensors (see Nagarajan: Page 1696, left column, ‘Introduction’ section; Fig 1(b)). The examiner notes that the combination would result in having 2 pairs of matched sensing and reference pellistor elements arranged as in Fig 1(b) of Nagarajan. 

    PNG
    media_image1.png
    270
    650
    media_image1.png
    Greyscale


Regarding Claim 16, modified Von Waldkirch teaches all the limitations as applied to Claim 14 and further teaches ‘wherein the first and second active pellistor elements are part of a first sensor device comprising the first active pellistor element, the second active pellistor element, a first heater element, a first temperature sensor element and a second temperature sensor element, wherein the first heater element and the first temperature sensor element are part of the first active pellistor element and the first heater element and the second temperature sensor element are part of the second active pellistor element, and wherein the first and the second reference pellistor elements are part of a second sensor device comprising the first reference pellistor element, the second reference pellistor element, a second heater element, a third temperature sensor element and a fourth temperature sensor element, wherein the second heater element and the third temperature sensor element are part of the first reference pellistor element and the second heater element and the fourth temperature sensor element are part of the second reference pellistor element’ (Von Waldkirch teaches that a sensor device comprises, a first pellistor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “sensing patch 2”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements); a second pellistor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “a second location 26”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements); a heater element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “heater 5”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements); a first temperature sensor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “first temperature sensor 9”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements); and a second temperature sensor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “second temperature sensor 25”, Fig 4; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements), wherein the heater element and the first temperature sensor element are part of the first pellistor element and the heater element and the second temperature sensor element are part of the second pellistor element (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; the examiner notes that Von Waldkirch describes the sensing material and sensing sections of their invention being capable of catalytic pellistor-type measurements [0074]-[0084]; “heater 5 is advantageously arranged to heat not only the location of sensing patch 2 but also second location 26”, [0080]; Fig 4); The examiner notes that the combination of Claim 14 to use two of the same sensors would require that the sensors be constructed the same, thus meeting the language of Claim 16 as a whole). 

Regarding Claim 17, modified Von Waldkirch teaches all the limitations as applied to Claim 16. Modified Von Waldkirch teaches the pellistors being on a substrate (see Von Waldkirch: “It comprises a semiconductor substrate 1. A sensor material, whose electrical properties depend on the concentration of the analyte, is applied to substrate 1 in a sensing patch 2”, [0049]; “Heater 5 and any other structures formed from the same material layer as heater 5… located in a silicon oxide layer (or other dielectric layer) 14 on membrane 13”, [0049]; “first temperature sensor 9 for measuring the temperature at the location of sensing patch 2 on membrane 13”, [0052]; it is noted that all structures are constructed on the same level and thus the second pellistor is also arranged on the membrane). 
Modified Von Waldkirch does not explicitly describe that all of the different sensor elements are on the same substrate. 
However, based on the above teachings, where a single sensor element of Von Waldkirch is located on a single substrate, it would have been well within the skill of one of ordinary skill in the art to have placed any amount of sensor devices within the same substrate if it were so desired, as this would have provided the advantage of having the device be a single unit. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Von Waldkirch to have any number of devices be located on the same substrate, including making the first and second sensor devices be located on the same substrate, as this would have provided the advantage of having the device be a single unit.


Response to Arguments
Applicant's Arguments, filed on Apr 12, 2022, towards the previous prior art rejections on Page(s) 7-11 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 8 of their Remarks, that Von Waldkirch does not teach a single heater for both pellistors. Applicant argues that the heater element is a single part.
The examiner respectfully disagrees. 
Regarding the teachings of Von Waldkirch, the examiner notes that the reference describes a heater consisting of two parts, each part heating one of the two pellistor elements, as recognized by Applicant in their response. As described by Von Waldkirch, the heater is element 5 and the components of said heater are 5a and 5b, where 5a and 5b are the areas that heat the distinct pellistors (see Von Waldkirch: “pellistor-type measurement”, [0018]-[0020]; [0074]-[0084]; “heater 5 is advantageously arranged to heat not only the location of sensing patch 2 but also second location 26”, [0080]). Thus, it is deemed that the reference does teach a heater that is part of both pellistor elements and reads on the claimed subject matter. The examiner notes that the claim does not describe that the heater is a single part as argued by Applicant, and further notes that specification describes that the heater can be ‘shared’ by both pellistor elements (see instant specification: [0041]), which allows for the heater of Von Waldkirch to read on the claim.   

Applicant argues, on Page(s) 8 of their Remarks, that the combination of Von Waldkirch and Nagarajan does not teach a Wheatstone bridge as claimed. Applicant argues that the resulting configuration would instead place both the active and reference pellistor elements in the location of the ‘sensing elements’ of Nagarajan as opposed to the conclusion reached by the examiner (see reproduced image below, Fig 1b of Nagarajan).

    PNG
    media_image1.png
    270
    650
    media_image1.png
    Greyscale

The examiner respectfully disagrees.
Regarding the disclosure of Nagarajan, the examiner notes that Nagarajan teaches arrangements of Wheatstone bridges (i.e. electric circuits) including an arrangement where there are two sensors in the bridge, stating that this configuration is useful to provide two sensing elements of the same type to obtain the advantage of higher sensitivity in resistive gas sensors (see Nagarajan: Page 1696, left column, ‘Introduction’ section; Fig 1(b); annotated Fig 1(b) below; Page 1696, right column, ‘Introduction’ section, “VB is the excitation for the bridge”… “VoB will be a non-linear function of the measurand”). The arrangement of the Wheatstone bridge would require that the resistors R1 and R3 be known (i.e. reference pellistor elements) to allow for the active pellistor elements (Rx) to obtain a measurement. Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Von Waldkirch to comprise two sensing elements each comprising a sensing pellistor element and a reference pellistor element arranged in a Wheastone bridge as suggested by Nagarajan, because Nagarajan teaches that this configuration is useful to obtain the advantage of higher sensitivity in resistive gas sensors (see Nagarajan: Page 1696, left column, ‘Introduction’ section; Fig 1(b)). Further, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798